Citation Nr: 0023744	
Decision Date: 09/07/00    Archive Date: 09/12/00

DOCKET NO.  98-20 045	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee



THE ISSUE

Entitlement to service connection for a right hip and right 
groin disability.  



REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs



ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from June 1955 to 
June 1959.  This appeal arises from an August 1998 rating 
action of the Nashville, Tennessee, regional office (RO).  In 
that decision, the RO denied the issue of entitlement to 
service connection for a right hip and right groin 
disability.  


FINDING OF FACT

Competent medical evidence has not been submitted to 
establish that the veteran has a current right hip and right 
groin disability.  


CONCLUSION OF LAW

The claim of entitlement to service connection for a right 
hip and right groin disability is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disease or injury 
incurred in or aggravated by military service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991 & Supp. 2000).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).  

The first step in this analysis is to determine whether the 
veteran has presented a well-grounded claim.  In this regard, 
the veteran bears the burden of submitting sufficient 
evidence to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a); Robinette v. Brown, 8 Vet. App. 69, 73 (1995).  
Simply stated, a well-grounded claim must be plausible or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  Where the determinative issue involves 
medical etiology or a medical diagnosis, competent medical 
evidence that a claim is "plausible" or "possible" is 
required for the claim to be well grounded.  See Epps 
v. Gober, 126 F.3d 1464 (Fed. Cir. 1997); Heuer v. Brown, 
7 Vet. App. 379, 384 (1995); Grottveit v. Brown, 5 Vet. 
App. 91 (1993).  

Service connection generally requires (1) medical evidence of 
a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  See Caluza v. Brown, 
7 Vet. App. 498 (1995); see also Savage v. Gober, 10 Vet. 
App. 488, 497 (1997).  In the absence of evidence of a 
well-grounded claim, there is no duty to assist the claimant 
in the development of facts pertinent to the claim, and the 
claim must fail.  Id.   

Alternatively, a claim may be well grounded based on 
application of the rule for chronicity and continuity of 
symptomatology, as set forth in 38 C.F.R. § 3.303(b) (1999).  
The chronicity provision applies where there is evidence, 
regardless of its date, which shows that a veteran had a 
chronic condition either in service or during an applicable 
presumption period and that the veteran still has such a 
condition.  See Savage, 10 Vet. App. at 495-97.  That 
evidence must be medical, unless it relates to a condition 
that the Court has indicated may be attested to by lay 
observation.  Id.  If the chronicity provision does not 
apply, a claim may still be well grounded or reopened on the 
basis of 38 C.F.R. § 3.303(b) "if the condition is observed 
during service or any applicable presumption period, 
continuity of symptomatology is demonstrated thereafter, and 
competent evidence relates the present condition to that 
symptomatology."  Id. at 498.  

Throughout the current appeal, the veteran has asserted that 
he incurred a right hip and right groin disability during his 
active military duty.  Specifically, he has contended that he 
sustained a right groin injury during his active military 
duty and has experienced pain in his right groin since that 
time.  

According to the service medical records, in September 1958, 
the veteran complained of slight pain in his right hip for 
the past month or two.  X-rays taken of his right hip were 
normal.  Bursitis was assessed.  Several days later, the 
veteran reported that the pain had settled more in his right 
groin.  Approximately one-and-a-half months later in November 
1958, the veteran again sought treatment for groin pain.  
Although at the May 1959 separation examination, the veteran 
reported having experienced leg cramps in February of that 
year, this evaluation reflected no specific complaints, or 
findings, of a right hip or right groin disability.  

According to post-service medical records, in May 1973, the 
veteran was treated for a right upper leg strain one day 
after having played softball.  At that time, he denied any 
direct blow to his leg or any other specific injury.  The 
remainder of the post-service medical records which have been 
received and associated with the claims folder reflect 
treatment for low back strain with sciatica.  These reports 
do not reflect specific treatment for a right hip or right 
groin disability.  

The Board of Veterans' Appeals (Board) acknowledges the 
veteran's contentions that he incurred a right hip and right 
groin disability during his active military duty.  
Additionally, the Board notes that the service medical 
records reflect several episodes of treatment for right hip 
and right groin pain.  Significantly, however, the claims 
folder contains no competent medical evidence that the 
veteran currently has a right hip and right groin disability.  
The only evidence of record of such a disability is the 
veteran's own lay statements of continued symptomatology.  
Because the veteran is a layperson with no medical training 
or expertise, his assertions standing alone do not constitute 
competent medical evidence of a diagnosis of a current right 
hip and right groin disability and a nexus between any such 
disorder and his service.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-495 (1992).  

Thus, the Board must conclude that the veteran has not 
submitted competent medical evidence establishing that he has 
a current right hip or right groin disability associated with 
his service.  Therefore, the claim for service connection for 
a right hip and right groin disability must be denied on the 
basis that it is not well grounded.  


ORDER

Service connection for a right hip and right groin disability 
is denied.  



		
	JOY A. MCDONALD
	Acting Member, Board of Veterans' Appeals

 

